UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

WILLIAM L, EDWARDS, : ae ) D194 lt
Plaintiff, ; f
Vv.
ORDER
LT. HENRY M. DANIELS; LT. K. COFFEY; —:
SGT. P. TURSO; C.O, SMITH; C.O. S. : 17 CV 5018 (VB)
GARCIA; C.0. JACKSON; R.N. NGUYEN;
and C.O, A. ARGIBAY,

Defendants.

On December 6, 2019, the Court conducted an on-the-record case management
conference, at which plaintiff, who is proceeding pro se and in forma pauperis, appeared by
telephone, and counsel for defendants appeared in person.

During the December 6 conference, plaintiff informed the Court that he was scheduled to
be released from Fishkill Correctional Facility on December 13, 2019. The Court then reminded
plaintiff of his responsibility to notify the Court in writing if his address changes, and that the
Court may dismiss the action if plaintiff fails to do so. Plaintiff then stated over the phone his
prospective new address as 881 East 162nd Street, Bronx, NY. The Court noted plaintiff’s
prospective address but again reminded plaintiff he must notify the Court, in writing, of his
updated address when, in fact, his address changes.

That same day, the Court issued an Order memorializing the December 6 conference.
(Doc. #147). The Court’s December 6 Order was mailed to plaintiff on December 9, 2019, at his
current address of record at Fishkill Correctional Facility.

On December 19, 2019, the Court received notice that its December 9 mailing to plaintiff
was returned as undeliverable because plaintiff was released from custody. Information provided
on DOCC’s website states plaintiff was released from DOCC’s custody on December 12, 2019,

Since his release from DOCCS’s custody, plaintiff has not updated his address.
Accordingly, by January 17, 2020, plaintiff must update the Court in writing as to

his current address. Failure to comply with the Court’s Order may result in dismissal of
the action for failure to prosecute or comply with Court orders. Fed. R. Civ. P. 41(b).

 

 
The Clerk is directed to mail copies of the Court’s December 6 Order (Doc. #147) and
this Order to plaintiff at the following address provided by plaintiff during the December 6
conference:

William L. Edwards
881 East 162nd Street
Apartment 1E

Bronx, NY 10459

The Court certifies under 28 U.S.C. § 1915(a)(3) that any appeal from this Order would
not be taken in good faith, and therefore in forma pauperis status is denied for the purpose of an
appeal. Cf. Coppedge v. United States, 369 U.S. 438, 444-45 (1962).

 

Dated: December 27, 2019
White Plains, NY
SO ORDERED;

Vincent L. Briccetti
United States District Judge

 

 
